The application to this court for a writ of habeas corpus was based upon facts identical with those set forth in the proceeding entitled "In the Matter of the Application of Milton Page" (Crim. No. 2045), in which an opinion and judgment has this day been filed by this court (ante, p. 1 [298 P. 178]).
[1] Basing our conclusion herein upon the ruling in said case of Page, it is ordered that the petitioner be discharged from custody.
Conrey, P.J., concurred.
York, J., dissented.
A petition for a rehearing of this cause was denied by the District Court of Appeal on May 2, 1931, and the following opinion then rendered thereon:
THE COURT.
The petition of the People for rehearing after judgment by this court in this habeas corpus proceeding having been offered for filing on April 27, 1931, the clerk will file the petition as of that date. [2] The justices of this court, however, being of the opinion that the judgment is final and not subject to review, and being further of the opinion that the provisions of section1506 of the Penal Code have no application to this case, it is ordered that said petition for rehearing be dismissed. (Ex parteZany, 164 Cal. 724, 729 [130 P. 710].)
A petition to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was granted by the Supreme Court on May 14, 1931; but thereafter, on November 25, 1931, the Supreme Court, holding it had no jurisdiction, dismissed the proceeding. The opinion of the Supreme Court is reported in 214 Cal. 792 [5 P.2d 608]. *Page 7